DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the austenitic portions" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9, 11-16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamanaka et al. (US 2016/0134163 A1).
RE claim 1, Hamanaka teaches a rotor core 1 (Figs.1-3) for an electric machine of an automobile (¶ 61), comprising: a core stack 2 including a plurality of lamination plates (¶ 28); each lamination plate including a plurality of apertures 12, 13, 14 formed therein, the plurality of apertures (12, 13, 14) of each of the lamination plates axially aligned (¶ 28) and defining a plurality of axial magnet slots extending through the core stack 2 and adapted to support a plurality of permanent magnets 2, 3, 5 therein; and at least one insert 6 extending axially through the core stack 2 and adapted to provide radial structural stability to the plurality of lamination plates to prevent portions of the plurality of lamination plates adjacent the plurality of magnet slots from flexing due to radial forces exerted on the plurality of lamination plates during operation of the electric motor 10 (¶ 16).

RE claim 2/1, Hamanaka teaches each of the at least one insert 6 comprises a single beam 6 extending axially along an entire length of the core stack 2 (Fig.10).

RE claim 9/1, Hamanaka teaches each of the at least one insert 6 extends radially between an inner diameter of the core stack and an outer diameter of the core stack (Fig.2), each of the plurality of lamination plates comprising a plurality of pie shaped radial segments positioned between adjacent pairs of the at least one insert 6 (e.g.: pie shape segment is the core portion between magnet 4A, 5H).

	RE claim 11/1, Hamanaka teaches each of the plurality of lamination plates is a single piece and includes at least one radial slot 20, one of the at least one insert 6 being positioned within each one of the at least one radial slot 20 (Figs.2, 3).

	RE claim 12/1, Hamanaka teaches each of the at least one insert 6 is adapted to provide a compressive pre-load onto the core stack 2 to act against radial forces experienced by portions of the plurality of lamination plates adjacent the plurality of magnet slots 13, 14 during operation of the rotor 1 (, see ¶ 41, 42. Furthermore such limitation is a functional language, because Hamanaka disclosed the same structure as claimed, the insert 6 is capable to perform the function as claimed).

	RE claim 13/12, Hamanaka teaches each of the at least one insert 6 is one of press fit (¶ 41, 42, 48) and shrink fit within the plurality of lamination plates 2.

	RE claim 14/1, Hamanaka teaches each of the at least one insert 6 includes features 61 (see Fig.5 and ¶ 46) adapted to engage radial outward portions of the plurality of lamination plates adjacent the plurality of magnet slots (13, 14) to radial support the portions of the plurality of lamination plates adjacent the plurality of magnet slots (13, 14) during operation of the rotor 1.

	RE claim 15, Hamanaka teaches a rotor core 1 (Figs.1-3) for an electric machine of an automobile (¶ 61), comprising: a core stack 2 including a plurality of lamination plates (¶ 28); each lamination plate including a plurality of apertures (12, 13, 14) formed therein, the plurality of apertures (12, 13, 14) of each of the lamination plates axially aligned (¶ 28) and defining a plurality of axial magnet slots (12, 13, 14) extending through the core stack 2 and adapted to support a plurality of permanent magnets 2, 3, 5 therein; at least one insert 6 extending axially through the core stack 2 and adapted to provide radial structural stability (¶ 16), and including features 61 (dovetail 61, see Fig.5 and ¶ 46) adapted to engage radial outward portions of the plurality of lamination plates adjacent the plurality of magnet slots (13, 14) to provide a compressive pre-load onto the core stack 2 and to prevent portions of the plurality of lamination plates adjacent the plurality of magnet slots from flexing due to radial forces exerted on the plurality of lamination plates during operation of the electric motor 1 (¶ 42).

RE claim 16/15, Hamanaka teaches each of the at least one insert 6 comprises a single beam 6 extending axially along an entire length of the core stack 2 (Fig.10).

RE claim 19/15, Hamanaka teaches each of the at least one insert 6 extends radially between an inner diameter of the core stack and an outer diameter of the core stack (Fig.2), each of the plurality of lamination plates comprising a plurality of pie shaped radial segments positioned between adjacent pairs of the at least one insert 6 (e.g.: pie shape segment is the core portion between magnet 4A, 5H).

	RE claim 20/15, Hamanaka teaches each of the plurality of lamination plates is a single piece and includes at least one radial slot 20, one of the at least one insert 6 being positioned within each one of the at least one radial slot 20 (Figs.2, 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hamanaka in view of Gotschmann et al. (US 2016/0226326 A1).
	RE claims 3/1 and 17/15, Hamanaka has been discussed above. Hamanaka does not teach each of the at least one insert comprises a plurality of beam segments axially aligned and extending axially along an entire length of the core stack, each beam segment extending through a portion of the plurality of lamination plates.
	Gotschmann teaches each of the at least one insert 19 (19.1, 19.2, see Figs.3, 5) comprises a plurality of beam segments 19 axially aligned and extending axially along an entire length of the core stack 2 (Fig.3), each beam segment extending through a portion of the plurality of lamination plates 2 (Fig.3), such structure allows spacing between the laminated (¶ 77) which provided openings for coolant air (¶ 77).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hamanaka by having each of the at least one insert comprises a plurality of beam segments axially aligned and extending axially along an entire length of the core stack, each beam segment extending through a portion of the plurality of lamination plates, as taught by Gotschmann, for the same reasons as discussed above.

RE claims 4/1 and 18/15, Hamanaka has been discussed above. Hamanaka does not teach each of the at least one insert comprises a plurality of beam slices axially aligned and extending axially along an entire length of the core stack, one beam slice of each of the at least one insert positioned within each one of the plurality of lamination plates.
Gotschmann teaches each of the at least one insert 19 (Figs.3, 5) comprises a plurality of beam slices 19 axially aligned and extending axially along an entire length of the core stack 2 (Fig.3), one beam slice 19 of each of the at least one insert positioned within each one of the plurality of lamination plates 2 (Fig.3), such structure allows spacing between the laminated (¶ 77) which provided openings for coolant air (¶ 77).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hamanaka by having a plurality of beam slices axially aligned and extending axially along an entire length of the core stack, one beam slice of each of the at least one insert positioned within each one of the plurality of lamination plates, as taught by Gotschmann, for the same reasons as discussed above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hamanaka in view of Yomoda et al. (US 2016/0294262 A1) and Yabumoto et al. (JP 2010193660 A, the machine translation of which has been provided).
	RE claim 7/1, Hamanaka does not teach each of the at least one insert is formed entirely from a ferrous material.
	Yomoda suggests the at least one insert 40 is formed entirely from a ferrous material (“a” metallic material such as stainless steel, see ¶ 50). Yomoda further suggests that stainless steel is a high strength material which can also suppress magnetic flux leakage (¶ 56).
Yabumoto suggests that the insert (14, 54) can be formed of a non-ferrous material or ferrous material (stainless steel, ceramic, see Figs.1, 5 and translation ¶ 34). The material of the insert can be adjusted to optimize mechanical strength and flux leakage of the rotor.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hamanaka by having each of the at least one insert is formed entirely from a ferrous material (such as stainless-steel), as suggested by Yomoda and Yabumoto, for the same reasons as discussed above.
Furthermore, one ordinary skill would have found it obvious to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hamanaka in view of Yabumoto et al. (JP 2010193660 A).
RE claim 8/1, Hamanaka has been discussed above. Hamanaka does not teach each of the at least one insert is formed entirely from a non-ferrous material.
Yabumoto suggests that the insert (14, 54) can be formed of a non-ferrous material or ferrous material (stainless steel, ceramic, see Figs.1, 5 and translation ¶ 34). The material of the insert can be adjusted to optimize mechanical strength and flux leakage of the rotor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hamanaka by having each of the at least one insert is formed entirely from a non-ferrous material, as suggested by Yabumoto, for the same reasons as discussed above.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hamanaka in view of Van Dam et al. (US 2013/0026871 A1).
RE claim 10/9, Hamanaka has been discussed above. Hamanaka further teaches a rotor shaft 10 extending axially through the core stack 2 (Fig.1).
Hamanaka does not teach the insert extends radially inward and engages the shaft.
Van Dam teaches one insert 210 extends radially inward and engages a rotor shaft 220 (Fig.2), such structure restrain the pole segment with the rotor shaft (¶ 11) which can reduce flux leakage without compromising structural integrity of the rotor assembly (¶ 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hamanaka by having the insert extends radially inward and engages the shaft, as taught by Van Dam, for the same reasons as discussed above.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
RE claim 5/1, the prior-art does not teach, inter alia, each of the at least one insert includes portions formed from a ferrous material and portions formed from a non-ferrous material.
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834